Citation Nr: 1453294	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity. 

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a compensable rating for tinea pedis and onychomycosis of the feet.


REPRESENTATION

Veteran represented by:		Allan Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1964 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Detroit, Michigan, RO.
 
In April 2014, the Board took jurisdiction of the issues of entitlement to service connection for hallux valgus and hammertoes and remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In August 2014, the RO issued a rating decision granting service connection for hallux valgus and hammertoes.  As the Veteran has not appealed either the rating or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The August 2014 rating decision also granted entitlement to a total disability rating based on individual unemployability (TDIU), effective nearly nine months prior to the October 5, 2009, claim, and entitlement to a temporary total rating under 38 C.F.R. § 4.30 for a period of convalescence due to foot surgery.  As both awards represent a full grant of the disabilities sought and neither has been appealed, neither claim is before the Board.  Id.  

The June 2014 VA examination report suggests that the Veteran has sensory deficits in the lower extremities and that radiculopathy of the right lower extremity may be due to the Veteran's service-connected lumbar spine disability.  The Board takes jurisdiction of the issue of entitlement to service connection for sensory deficits and radiculopathy of the lower extremities because it is part and parcel to the lumbar spine issue on appeal.  See 38 C.F.R. § 4.71(a), General Rating Formula for Disease & Injuries of the Spine, Note (1)(2014).

The issue of entitlement to service connection for neurologic deficits of the lower extremities is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine has manifested with forward flexion of the thoracolumbar spine to no worse than 35 degrees, considering pain and other factors, and incapacitating episodes due to intervertebral disc syndrome (IVDS) totaling more than one week but less than two weeks during a 12 month period; and ankylosis has not been shown.

2.  At no time during the appeal period has the Veteran's service-connected bilateral tinea pedis and onychomycosis been manifested by signs and symptoms more closely approximating a deep and nonlinear scar involving an area of at least 6 square inches; a superficial and nonlinear scar involving an area of 144 square inches or greater; one or two scars that are painful or unstable; or other functional impairment; they are also not shown to have involved at least 5 percent of the entire body (or of exposed areas), or to have required intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for a compensable rating for tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.31, 4.118, Diagnostic Codes 7801-7806, 7813 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A January 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in January 2008, February 2010, and June 2014.  

In April 2011, the Veteran's representative asserted that the VA examinations were inadequate for rating purposes.  The representative did not identify which examination was inadequate or cite a reason why a particular examination was inadequate.   

The Board finds that the January 2008 VA examination report is adequate to 
rate the Veteran's disabilities as it was provided by an medical professional and based on a thorough review of the claims file, interview with the Veteran, and physical examination.  The examination report contains sufficient information to rate the disabilities, including the Veteran's reported symptoms and evidence of functional loss and limitations. 

The Board finds that the February 2010 VA examination report is inadequate to rate the Veteran's lumbar spine disability.  Specifically, the examiner failed to note the degree to which pain affects the range of motion of the Veteran's thoracolumbar spine.  However, the Board finds that the February 2010 VA examination is adequate to rate the Veteran's tinea pedis and onychomycosis as it was provided by an medical professional and based on a thorough review of the claims file, interview with the Veteran, and physical examination.  The examination report contains sufficient information to rate these disabilities.  

As to the June 2014 VA examination, the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4) (2014); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Degenerative Joint Disease of the Lumbar Spine

The Veteran seeks a rating in excess of 20 percent for degenerative joint disease of the lumbar spine, which is currently rated under Diagnostic Code 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Following the rating criteria, note 1 indicates that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  Id.

Following the rating criteria, note 1 indicates any objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

At a January 2008 VA examination, the Veteran described constant pain that shoots into the right lower extremity.  Thoracolumbar spine range of motion included forward flexion to 40 degrees, with objective evidence of pain at 35 degrees.  There was no additional limitation in range of motion on repetitive-use testing.  The examiner noted that the following factors contribute to the Veterans back disability: fatigue, decreased motion, stiffness, weakness, spasms, and pain.  There was no ankylosis of the spine.  The Veteran reported that he is unable to do regular activities at home due to his back pain and that he has to rely on others to help him with some activities.  

At a June 2014 VA examination, the Veteran described recurrent back pain that gets worse with prolonged sitting or standing.  He reported that he cannot keep a job because of his back pain, and that he occasionally uses a cane for ambulation. The VA examiner diagnosed lumbar strain and degenerative joint disease of the spine.  Thoracolumbar spine range of motion included forward flexion to 55 degrees, with objective evidence of pain at 55 degrees.  There was no additional limitation in range of motion on repetitive-use testing.  The examiner noted that the following factors contribute to the Veterans back disability: less movement than normal; weakened movement; excess fatigability; pain on movement; disturbance of locomotion; interference with sitting, standing, and or weight-bearing; and lack of endurance.  There was no ankylosis of the spine and the Veteran denied flare-ups that impacted the function of the thoracolumbar spine.  The examiner noted sensory deficits in both lower extremities and diagnosed mild radiculopathy of the right lower extremity, involving the sciatic nerve.  There were no other neurological abnormalities or findings related to the thoracolumbar spine, such as bowel or bladder incontinence.  The examiner reported that IVDS caused incapacitating episodes totaling more than one week but less than two weeks during the past 12 months, although the file does not contain documentation of physician-prescribed bed rest, which is the regulatory definition of an incapacitating episode.  The examiner noted that the Veteran's lumbar spine disability impacts his ability to work to the extent that he cannot sit or stand for too long and he must get up and move around periodically.

As noted, the record contains no evidence of physician-prescribed bed rest for the Veteran to treat his lumbar spine disability.  An incapacitating episode in the context of rating the severity of IVDS is one in which a physician prescribes bed rest to treat the IVDS.  In any event, even assuming that the "incapacitating episodes" noted by the June 2014 VA examiner met the definition of an incapacitating episode for purposes of rating IVDS, the record shows that, at worst, IVDS caused incapacitating episodes totaling more than one week but less than two weeks during any 12 month period.  The record is absent any evidence of additional incapacitating episodes.  Accordingly, the criteria for a 40 percent rating, the next higher rating available, which requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, have not been met. 

Alternatively, forward flexion of the thoracolumbar spine was limited, at worst, to 35 degrees, even considering the functional impact of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The record is absent any evidence of additional limitation of motion.  Accordingly, the criteria for a 40 percent rating, the next higher rating available, which requires forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine, have not been met.  

With regard to the issue of whether a disability rating in excess of 20 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board concludes that the Veteran's current 20 percent disability rating contemplates his current functional impairment.  

The January 2008 and June 2014 VA examiners noted that the Veteran was able to achieve 35 to 55 degrees of forward flexion of the thoracolumbar spine and there was no additional loss of range of motion or additional functional loss on repetitive motion testing.  Although the Veteran has reported occasional painful flare-ups, there is no indication of functional impairment beyond the limitation to range of motion caused by the above-listed factors that is reflected in the range of motion measurements recorded in the examination reports.  Additionally, the Veteran's lumbar spine disability has never manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, such as to warrant a higher rating.

For these reasons, the Board finds that the Veteran's lumbar spine disability is not manifested by symptoms, including functional loss, that more nearly approximate the criteria for the next higher rating.

Consideration has also been given regarding entitlement to a separate rating for neurological abnormalities.  The issue of entitlement to service connection sensory deficits of the lower extremities and/or for radiculopathy of the right lower extremity has been remanded for further development.  The record is absent any evidence of other neurological symptoms related to the spine, such as bowel or bladder impairment, or other symptoms of neurological abnormalities during the pendency of the appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.

In sum, the preponderance of the evidence is against the claim for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

Consideration has also been given regarding whether the schedular rating is inadequate, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

An initial determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria do reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet.App. 111 (2008).
 
Here, the first Thun element is not satisfied.  The Veteran's service-connected lumbar spine disability is productive of stiffness, spasms, less movement than normal; weakened movement; excess fatigability; pain on movement; disturbance of locomotion; interference with sitting, standing, and or weight-bearing; lack of endurance; flare-ups; and incapacitating episodes lasting more than one week but less than two weeks.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture, which is productive stiffness, spasms, less movement than normal; weakened movement; excess fatigability; pain on movement; disturbance of locomotion; interference with sitting, standing, and or weight-bearing; lack of endurance; flare-ups; and incapacitating episodes lasting more than one week but less than two weeks.  In short, there is nothing exceptional or unusual about the Veteran's lumbar spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's lumbar spine disability, referral for extraschedular consideration is not required.  


Tinea Pedis and Onychomycosis

The Veteran seeks a compensable rating for tinea pedis and onychomycosis, which is currently rated under Diagnostic Code 7813.

Under Diagnostic Code 7813 dermatophytosis, to include tinea pedis, is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Under Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement (defined below).  The characteristics of disfigurement are (i) a scar 5 or more inches (13 or more cm) in length; (ii) a scar at least one-quarter inch wide at widest part; (iii) a surface contour of scar elevated or depressed on palpation; (iv) a scar adherent to underlying tissue; (v) skin hypo-or hyper-pigmented in an area exceeding 6 square inches; (vi) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches; (vii) underlying soft tissue missing in an area exceeding 6 square inches; (viii) skin indurated and inflexible in an area exceeding 6 square inches.  

As an initial matter, the Board notes that Codes 7801-7805 (for scars) were revised effective October 23, 2008.  The regulatory changes pertaining to the rating of scars apply only to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).   As the Veteran's application for in increased rating was received on October 5, 2009, the revised criteria are applicable.

Under Diagnostic Code 7801, a 10 percent rating is warranted for deep, nonlinear scars not on the head, face, or neck that cover at least 6 square inches.

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial, nonlinear scars not on the head, face, or neck, that cover at least 144 square inches.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two painful or unstable scars.  A note following the rating criteria indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Under Diagnostic Code 7805, scars can be rated on the basis of limitation of function of the affected area. 

Under Diagnostic Code 7806, a 10 percent rating is warranted for a skin condition covering at least 5 percent, but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas affected; or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  

On VA foot examination in January 2008, the VA examiner noted that the Veteran had thickened toenails and rough edges due to rubbing on ambulation.  Neither the Veteran nor the examiner made any further reference to the toenails or any  dermatological issues problems, such as tinea pedis.

On VA examination in February 2010 and June 2014 the examiners reported that the Veteran did not have an existing skin condition, such as tinea pedis, and that the Veteran's feet were clear.  The examiners noted onychomycosis of all the toenails of both feet with thick, yellow nails.  The June 2014 examiner opined that tinea pedis and onychomycosis did not impact the function of the Veteran's feet.

Private records from the physician treating the Veteran's foot disorders do not mention tinea pedis or onychomycosis.

The evidence shows that the Veteran's tinea pedis was nonsymptomatic or inactive and that his onychomycosis manifested thick, yellow toenails during the pendency of the appeal.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period the symptoms associated with the Veteran's tinea pedis and onychomycosis have never warranted a compensable rating.  In particular, the record does not show, and the Veteran does not assert, that his tinea pedis and onychomycosis are disfiguring; painful; unstable; result in any functional limitations; are associated with underlying tissue damage; cover at least 5 percent, but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of exposed areas affected; or require intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs.  Consequently, a compensable rating under the criteria for Diagnostic Codes 7800-7806 is not warranted.  38 C.F.R. § 4.118.

The Veteran's service-connected tinea pedis and onychomycosis result in thickening and yellowing of the toenails.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun, 22 Vet.App. 111; 38 C.F.R. § 3.321(b)(1).  

Further, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

A compensable rating for tinea pedis and onychomycosis is denied.


REMAND

During the January 2008, February 2010, and June 2014 VA examinations, the Veteran described sharp back pains that shot into his right leg.  

The February 2010 VA examiner opined that the Veteran has sensory changes in his toes related to corrective surgery and not his chronic lumbar spine disability.  

The June 2014 VA examiner diagnosed mild radiculopathy involving the sciatic nerve of the right lower extremity, but noted sensory deficits in both lower extremities.  

VA examination is needed to determine whether the Veteran's current sensory deficits are attributable to underlying disability and whether that disability is part of or attributable to the service-connected lumbar spine disability, to include the right lower extremity radiculopathy diagnosed by the June 2014 VA examiner.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to note the sensory deficits noted in the Veteran's bilateral lower extremities at the time of the June 2014 VA examination and the diagnosis of right lower extremity radiculopathy made by the June 2014 VA examiner.

The examiner is to opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) the Veteran has a neurological disability of the left lower extremity.  

For any neurological disability of the left lower extremity diagnosed, the examiner should opine as to whether it is at least as likely as not that the neurological disability is due to the service-connected lumbar spine disability.  

For any diagnosed neurological disability of the left lower extremity that is determined to be at least as likely as not due to the service-connected lumbar spine disability, the examiner should provide an explanation of the nerves affected and the current severity of the disability.  

If the sensory deficits noted in the left lower extremity cannot be attributed to underlying pathology, this should be expressly noted.

The examiner is to note the diagnosis of right lower extremity radiculopathy made in the June 2014 VA examination report and opine as to whether it is at least as likely as not that the right lower extremity radiculopathy is due to the service-connected spine disability.  

If the radiculopathy is found to be due to the service-connected spine disability, the examiner should also indicate the nerve or nerves affected by the radiculopathy and determine the current severity of the Veteran's radiculopathy.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


